 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

381 SOUTH CENTRAL

AVE. OV I E D O, F L 3 2 7 6 5

 

GO-TO-MARKET DIRECT TO DISTRIBUTOR AGREEMENT

 

All changes or additions to the agreement will be considered binding when agreed
upon by Mr. Checkout and the Company through any form of written consent,
including email communication.

 

By signing below, the Company agrees to any services agreed upon by both parties
in writing hereafter. The Company also agrees to the disclaimers below.

 

ROLES & RESPONSIBILITIES:

 

1. Mr. Checkout will be responsible for creating relationship opportunities with
its network of distributors. 2. Mr. Checkout will build a client dashboard to
track initial go-to-market strategy. 3. Mr. Checkout will organize and handle
initial education and introductions to an initial group of 3-5 distributors. 4.
Mr. Checkout will relay sales to new distributors once initial test group of
distributors have had two turns on the initial orders. 5. Company will report
sales using template provided and pay commission every three (3) months after
the execution of this agreement. Commission and reporting is due within thirty
(30) days after the close of each quarter. If reporting of sales is not
completed once a quarter regardless of sales, this agreement will be considered
terminated by the Company. 6. Company will be expected to email purchase orders
from contacts introduced by Mr. Checkout within ten (10) business days after the
initial purchase order is received. 7. Company will be expected to contact all
distributors, buyers and wholesalers introduced by Mr. Checkout within five (5)
business days after the initial introduction. If Company is unable to contact
any distributor after fourteen (14) days, Company must inform distribution
manager accordingly. 8. Company will inform Mr. Checkout of any alterations to
product lines, new lines and current distributors. 9. If Company retains a new
staff member, Company is responsible for introducing that new staff member who
will be responsible for handling the relationship to the distributors who have
already been introduced.    

DISCLAIMERS:

 

1. Confidentiality: Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, each Party agrees that it shall
keep confidential and shall not publish or otherwise disclose. Parties shall not
use for any purpose other than as provided for in this Agreement share any
contact information to any other Party pursuant to this Agreement, except for
the purposes of introducing opportunities for sales and distribution. 2.
Collections Disclaimer: In disputes for breach of warranty and/or breach of
agreement, the prevailing party shall be entitled to its attorney’s fees and
costs. This agreement shall be interpreted under the laws of the State of
Florida. 3. Term of Agreement: This Agreement shall continue in full force and
effect for a term of two (2) years from the date of execution and shall be
binding upon and inure to the benefit of the parties hereto and their successors
and assigns including purchasers of Company’s assets. 4. Arbitration: All
disputes, controversies or differences that may arise between the parties out of
or in relation to or in connection with this Agreement, or the breach hereof,
shall be finally settled exclusively by binding arbitration. Except in the case
of a breach of this Agreement by Mr. Checkout, the Company hereby agrees to
indemnify and hold Mr. Checkout harmless from and against any claim, demand,
loss, financial or otherwise, damage, liability or cost, including legal fees
and expenses. Arbitration will be in accordance with the United States
Arbitration Act (Title 9, U.S. Code). Any controversy concerning whether an
issue is arbitrable shall be determined by the arbitrators. 5. Termination: The
Company may terminate this contract at any time for any reason by giving at
least thirty (30) days notice in writing to Mr. Checkout. If the contract is
terminated by the Company, Mr. Checkout will have considered the retainer on
commissions as earned for the work completed as of the date of termination. Mr.
Checkout may terminate this contract and refund the retainer at any time for any
reason by giving at least thirty (30) days notice in writing to Company.

 

[ex10-1_003.jpg]

 

  Page 1 of 2

 

 

COMPENSATION:

 

1a. Commission Schedule: Mr. Checkout shall earn a standard commission of 5%
unless sales goals specified below are met. Other than standard Products,
Programs, and Services, compensation may be amended as agreed to in writing by
both parties on a case-by-case basis prior to product presentation to account.
The term on commission shall not exceed twenty four (24) months from the
introduction of the distributor.

 

1b. Retainer on Commission: Company would pay a one time $5,000 retainer on
commission against the first $100,000 in sales. Subsequent commissions shall be
paid to Mr. Checkout via check or bank wire during the first thirty days (30) of
the subsequent quarter after the advance once retainer has been met and
exceeded. Commission will not be paid until the retainer has been met.

 

1c. Retainer Guarantee: Retainer on commission will be fully refunded in the
case where purchases from distributors introduced by Mr. Checkout to the Company
fail to justify $5,000 in commissions within the term of this agreement, in
which case Mr. Checkout shall fully refund the retainer.

 

[ex10-1_002.jpg] 

● Commissions on all sales under $500,000 per 12 month period are 5%,
commissions shall be reduced from 5% to 4% after $500,000 net invoice sales,
commissions shall be reduced from 4% to 3% after $1,000,000 in net invoice
sales.

 

● Commissions on orders shall be considered earned to Mr. Checkout once the
Company receives full payment on the invoice price for any particular order from
any business introduced by Mr. Checkout. Existing Customers shall remain exempt
from any due commissions, for which no commission shall be due Mr. Checkout.

 

● Commissions shall be computed on the net invoice price of the product. The
“net invoice price” shall be computed by deducting from the gross sales price,
all taxes, freight, insurance charges, credits (arising from returns or other
adjustments), discounts, rebates or allowances of any kind.

 

      Company Signature   Date: 6/29/20 Name, Title: Seth Shaw, CEO            
    Mr. Checkout Signature   Date: 6/29/20 Name, Title: Joel Goldstein,
President    

 

  Page 2 of 2

 